Citation Nr: 1334688	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  06-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder. 

2. Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.
INTRODUCTION

The Veteran had active military service from July 1970 to July 1973, and from May 1975 to August 1979; he was a member of the Army Reserve for the period between his tours of active duty.  He was a member of the Illinois Air National Guard from approximately March 1983 to July 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board denied these claims in a June 2009 decision.  In January 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2009 decision and remanded the claims for further proceedings in accordance with a January 2010 joint motion for remand.  The Board remanded these claims in June 2010 for further development, as instructed in the joint motion.  They now return for appellate review. 

The Veteran and his spouse testified at a Board hearing before the undersigned in January 2007.  A transcript of the hearing is in the claims file. 

The Veteran submitted additional evidence after his claims were certified to the Board, and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in July 2013 and September 2013 statements.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

There is another issue on appeal before the Board that is addressed under separate cover, as the Veteran's attorney has limited representation to the issues adjudicated in this decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  


FINDINGS OF FACT

1. The Veteran's current lumbar spine disorder did not manifest until several decades after separation from active military service, and is not related to a low back injury or any other disease, injury, or event during active service. 

2. The Veteran's cervical spine disorder did not manifest until several decades after separation from active military service, and is not related to any disease, injury, or event during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disorder have not been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for service connection for a cervical spine disorder have not been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Procedural Due Process

A. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

With regard to the duty to notify, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA must generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a statement of the case (SOC) or supplemental statement of the case (SSOC)) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a March 2005 letter informed the Veteran of the requirements for establishing entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence on his behalf.  In addition, a February 2008 letter notified the Veteran of all five elements of service connection, including the degree of disability and effective date elements, and satisfied all other notice requirements under the VCAA.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, the delay was harmless as the Veteran had an opportunity to respond with additional information and evidence before his claims were readjudicated in an SSOC issued in December 2008 and in several additional SSOC's.  See Mayfield, 499 F.3d at 1323.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records, VA treatment records and examination reports, Social Security Administration (SSA) records, and private treatment records identified by him are in the claims file.  He has not identified any other records or evidence he wished to submit or have VA obtain.  He indicated in various statements that other private treatment records mentioned by him were no longer available, and he has not authorized VA to attempt to obtain these records for him.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the Board's July 2010 remand directives, a VA spine examination was performed in January 2011.  An additional nexus opinion was provided by a different VA physician in October 2012.  The opinions are based on a review of the pertinent medical history and the clinical findings made on examination, and supported by thorough explanations which enable the Board to make fully informed decisions on these claims.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The October 2012 VA opinion specifically addresses the items of evidence listed for the examiner's consideration in the Board's remand directive.  Accordingly, VA's duty to obtain an adequate VA examination and opinion is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

The October 2012 VA opinion also corrects the deficiencies in an August 2008 VA opinion rendered by the same physician which were identified by the parties to the joint motion for remand.  Specifically, the parties to the joint motion agreed that the August 2008 VA opinion did not address the importance of a December 1995 post-service motor vehicle accident (MVA) and did not discuss a June 2005 private medical opinion by an M. Molleston, MD.  

Dr. Molleston's opinion states, in pertinent part, that based on a review of "several notes . . . [the Veteran] has from the days that he spent in the service," the Veteran's cervical spine disorder was "created by injuries in the service" and then aggravated by the post-service MVA.  However, Doctor Molleston did not provide any explanation for this conclusion or further discussion, and did not specify what "notes" he reviewed or what the injuries were that caused the cervical spine disorder.  The VA examiner had stated in the August 2008 opinion that he had no way of knowing which records were reviewed by Dr. Molleston in determining that the Veteran's cervical spine disorder was caused by in-service injuries.  The parties found that this observation did not constitute a discussion of Dr. Molleston's opinion, as instructed by the Board in its August 2007 remand.  

The VA examiner clarified in the October 2012 opinion that the available evidence in the claims file did not support a relationship to service, but rather only showed post-service injuries to the cervical spine- namely the 1991 neck injury and the 1995 MVA.  As will be discussed below, there is no credible evidence that the Veteran injured his cervical spine in service.  Moreover, the VA examiner did not find trauma-related changes to the cervical spine, but rather observed diffuse arthritis consistent with the aging process.  Thus, the VA physician indicated that unless the "notes" to which Dr. Molleston referred contained information or evidence regarding an in-service neck injury that was not available to the examiner, then Dr. Molleston's opinion was not supported by the evidence of record, and therefore his opinion did not alter the examiner's own opinion on this issue.  

The examiner's discussion clearly indicates why he was unable to further evaluate or engage in an analysis of Dr. Molleston's opinion in the absence of any information or explanation provided in that opinion.  In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  The Court further also observed in Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) that the law imposes no reasons-or-bases requirement on examiners.  Thus, the examiner's explanation is sufficient, given the fact that the Board also finds no credible evidence of an in-service neck injury.  If a neck injury did occur during service, it would have lent support to Dr. Molleston's opinion, which presupposes such an injury, and detracted from the VA examiner's opinion to the extent it did not account for it, either with respect to his own opinion or with respect to his reasons for discounting that of Dr. Molleston.  

However, as there is no credible evidence of an in-service neck injury or any in-service neck problems, it is clear that the VA examiner would have no way of further analyzing Dr. Molleston's opinion, which is based on this inaccurate factual premise, other than to note, as the VA physician did, that if there were records of such available to Dr. Molleston, they were not available to the examiner.  Indeed, there is every reason to conclude that additional records of a neck injury do not exist, as the service treatment records in the file appear complete in every respect, and the Veteran has not alleged treatment for a neck injury in service.  Viewed in this light, the VA examiner's explanation for finding against a relationship to service also serves as an explanation for his reasons for disagreeing with Mr. Molleston's opinion, which is not supported by any rationale.  Thus, the October 2012 VA opinion adequately discussed Dr. Molleston's opinion.   


The examiner also addressed the 1995 MVA, noting that this injury occurred after service and thus did not support a relationship to service, but rather did the opposite.  In a July 2008 letter, the Veteran was requested to submit medical records pertaining to the 1995 MVA or to have VA obtain these records on his behalf.  He was also requested to provide records pertaining to the 1991 post-service neck injury.  However, the Veteran did not submit these records, identify their source, or authorize VA to make efforts to obtain them on his behalf.  Rather, the Veteran replied in a July 2008 statement that he believed VA had all the evidence it needed to decide the claim, and requested that VA proceed with the decision-making process.  Thus, it is apparent that the VA examiner could not provide more detailed discussion of the 1995 MVA or 1991 injury without further information that may have been available from such records or from the Veteran's own statements.  The only available information, indeed the only reference, to the 1995 MVA is contained in treatment records dated in 1999, 2001, and 2003, and thus prior to submission of this claim, in which Dr. Molleston opined that the Veteran's cervical spine disorder was related to this accident.  Thus, further discussion of the 1995 MVA or 1991 neck injury is not warranted.

Accordingly, the deficiencies identified in the joint motion for remand with regard to the August 2008 VA opinion have been addressed in the October 2012 VA opinion.

In a September 2013 brief, the Veteran argued that the October 2012 VA examiner's discussion of other favorable nexus opinions was inadequate, as his main stated reasons for discounting them were that they did not appear to be based on the evidence of record.  He argued that the examiner thus surmised that the medical professionals who rendered favorable opinions did not review the pertinent records.  However, the Veteran provided evidence that the pertinent records in the claims file were in fact reviewed by the physicians.  Nevertheless, as with the VA examiner's discussion of Dr. Molleston's opinion, it is clear that the examiner disagreed with the other favorable nexus opinions on the basis that the evidence of record did not support a relationship to service, as already explained in detail by that examiner and the January 2011 VA examiner.  As will be discussed below, the medical opinions in favor of a relationship to service are entirely speculative, and principally devoid of any explanation whatsoever.  For example, although one physician stated it was possible that a low back injury in service could have caused an annular tear, there is no evidence of record suggesting that the Veteran in fact sustained an annular tear, and no mention of such in the numerous treatment records in the file.  

Indeed, the October 2012 VA examiner did discuss this opinion, finding that there was no support for it in the objective medical evidence or in medical treatises.  Thus, in the absence of explanation or a non-speculative basis for finding in favor of a relationship to service, further discussion of the positive nexus opinions by the examiner was not warranted, as they do not provide any data or explanation with which the examiner could engage.  To the extent they did so, the examiner articulated his reasons for disagreeing with them, such as with regard to the annular tear.  Under these circumstances, the VA examiner's thorough explanation in support of his own opinion against a relationship to service likewise adequately explains his disagreement with the favorable nexus opinions.  See Monzingo, 26 Vet. App. at 107.

In light of the above, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of these claims or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must consider the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review.  

B. Compliance with Board's Prior Remand Directives

The Board remanded these claims in August 2007 and June 2010 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board's remand directives to obtain relevant records on the Veteran's behalf, to provide him an opportunity to identify additional relevant records, and to obtain a VA examination and opinions addressing pertinent evidence of record, have all been accomplished, as discussed above.  Accordingly, there has been full compliance with the Board's remand directives.  See id.

C. Hearing Officer's Duties Under Bryant

The Veteran testified at a January 2007 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2013), the hearing officer must explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

Importantly, the Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

The Veteran's claims involve the outstanding issue of whether there is a nexus between his current cervical spine and lumbar spine disorders and his period of service.  At the hearing, the Veteran presented pertinent testimony regarding the history of these disorders and why he believes they are related to service, facilitated by questioning from his representative and the undersigned.  Any deficiencies in the hearings under section 3.103(c)(2) were not prejudicial.  Specifically, VA has otherwise developed these claims, including obtaining relevant records on the Veteran's behalf and VA opinions addressing whether a relationship to service exists.  The Veteran also had an opportunity to submit several opinions from private physicians and other treatment records in support of his claims.  Moreover, he did not raise any new issues at the hearing, and there is no indication of any outstanding evidence that may have been overlooked.  See id. at 499.  Although he mentioned additional private treatment records at the hearing, he indicated that these records were no longer available.

Thus, given the development undertaken by VA with respect to these claims, in conjunction with the Veteran's hearing testimony and other evidence submitted by him, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a hearing before the Board has been satisfied, and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The Board has thoroughly reviewed the record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

With regard to the competency of the evidence, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See id. (holding that it was error in a cause-of-death claim to find categorically that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent merely because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  In this regard, lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

For example, the Court held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  Barr, 21 Vet. App. at 309; see also Jandreau, 492 F. 3d at 1376-77 (observing that a lay person is not competent to identify more complex conditions such as a form of cancer).  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board must discount the probative value of lay evidence if it finds such evidence not to be competent in light of the above guidelines.  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (noting that lay evidence must "demonstrate some competence") (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted)); see also Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to that fact, and that incompetent testimony must be excluded from consideration).  

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1); see also Layno, 6 Vet. App. at 469.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  38 C.F.R. § 3.159(a)(1).  It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's personal interest in supporting the claim may also affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology"); C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39. 

Because the Veteran has been diagnosed with arthritis of the cervical and lumbar spine, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A. Lumbar Spine

The Veteran has been diagnosed by X-ray with lumbar spondylosis with severe disc space narrowing at L5-S1, as reflected in an August 2008 VA examination report.  A January 2007 VA CT scan of the spine also showed mild dextroscoliosis of the thoracic spine, but no acute fracture or subluxation.   

In a May 2008 statement, the Veteran asserted that his current lumbar spine disorder was caused by an October 1977 injury during active service in which he injured his back while trying to load a spare section of track for an M110 Howitzer weighing 200 to 300 pounds.  He alleged that he threw the section into the back of a vehicle and felt a catch in his lower back.  According to his statement, he experienced significant low back pain during the ensuing days and was seen several times at the clinic on base, where he was prescribed pain medication.  He alleged that a few days later, he was seen by a civilian physician while on leave for a family matter, who believed that the Veteran had a ruptured disc and advised him to go to an orthopedic doctor when he returned to base.  However, although he was put on physical profile several times, he stated that he was never seen by an orthopedic doctor during service.  He further stated that after service he received treatment from civilian physicians for his low back disorder from 1979 to 1983.  However, he indicated that records for those physicians, as well as for the physician who treated him while on leave during service, were no longer available as the doctors were retired or deceased.  He also stated that during the 1980's he was unable to pass employment physicals due to his low back disorder. 

The Veteran also submitted several statements from lay witnesses dated in February and March 2008 attesting that they observed the Veteran to have significant back pain while he was on leave in October 1977.  A March 2008 statement written by a W.G. also states that the Veteran "has had chronic back pain for many years."  

Service treatment records dated in October 1977 show that the Veteran reported a two-day history of low back pain, and related that two weeks earlier he had picked up a heavy object and had an onset of slight pain which had recently increased.  Spasms were observed on examination in the L3-4 area, with "much pain."  He was prescribed pain medication and heat, and placed on bed rest for two or more weeks.  A X-ray study was found to be within normal limits.  

A November 1977 service treatment record states that the Veteran then alleged  being told by one physician that he had a possible slipped disc.  He stated that another doctor believed his low back pain was due to one leg being longer than the other.  A physical examination revealed a slight left scoliatic curvature that placed the right iliac crest higher than the left.  The Veteran was diagnosed with mild scoliosis and low back pain.  He was prescribed medication, local heat, and a bed board. 

The Veteran was placed on physical profile in November and December 1977 due to continuing low back pain with spasms.  A November 1977 x-ray study showed no significant abnormalities. 

Subsequent service treatment records do not reflect complaints or treatment for low back pain in the year and a half between the December 1977 physical profile and the Veteran's August 1979 separation from service, although they reflect other medical issues.  The July 1979 separation examination report reflects a finding of mild scoliosis of the spine, with the right hip higher than the left, but does not reflect any other abnormal findings.  The Veteran also reported that he had hurt his back in a July 1979 statement of medical condition, presumably in reference to the October 1977 injury.  However, he did not state and there is no evidence at the time indicating that he continued to experience low back symptoms after December 1977. 

There is no credible evidence of low back pain or pathology after the Veteran's August 1979 separation from service until 2001.  Specifically, periodic reserve examination reports dated in April 1982 and November 1993, and Medical Board examination reports associated with the Veteran's reserve service dated in February 1995 and April 1995, all show that the Veteran's spine was evaluated as normal.  Moreover, in reports of medical history dated in April 1982, January 1990, and April 1995, the Veteran denied a history of recurrent low back pain, although he endorsed other medical conditions, including orthopedic issues pertaining to his knee and finger.  Furthermore, in a February 1999 neurosurgery consultation report, which includes a detailed discussion of the Veteran's medical history, Dr. Molleston stated that the Veteran had severe cervical spine and arm pain since a December 1995 automobile accident, but did not complain of any back or lower extremity symptoms.  Private treatment records dated in September 1999 and July 2000 also mention no back problems, the latter record specifically stating that the Veteran denied bone, joint, or extremity problems.  

The earliest documentation of back pain is a September 2001 private treatment record authored by Dr. Molleston, which states that the Veteran reported back pain "today," suggesting that he had not reported back pain previously.  The fact that earlier private treatment records authored by Dr. Molleston make no mention of back pain, and indeed state that the Veteran did not report back pain in February 1999, further indicates that the Veteran's recent back pain did not begin until 2001.   

Thus, the Veteran's statements asserting that he has had low back pain ever since service are in direct conflict with the more probative reserve examination reports and private treatment records, in which he explicitly denied low back pain or did not report low back pain despite reporting other orthopedic problems.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden, 125 F.3d at 1480 (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect."); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Although the Veteran stated that he was treated for low back pain shortly after service in 1979, and also in the 1980's, there is no credible evidence that this pain continued into the 1990's or to the date of the present claim; rather, the evidence shows the contrary.  Moreover, there is no way to assess the nature or provenance of the Veteran's reported low back pain during the 1980's, as he indicated that all treatment records from this period were destroyed or not available.  While the March 2008 statement by W.G. states that the Veteran "has had chronic back pain for many years," it does not suggest that he has had such pain for decades or ever since service.  Thus, this statement by itself does not constitute probative evidence of ongoing back pain since service.  

Accordingly, the earliest credible evidence of the Veteran's current low back disorder is the September 2001 private treatment record from Dr. Molleston's office.

In a January 2009 private treatment record, Dr. Molleston stated that "with medical probability" the Veteran's lumbar spine disorder was caused by injury sustained in active service.  Dr. Molleston noted that the Veteran was treated for low back problems in service, which included X-ray studies.  Doctor Molleston also stated that he reviewed the Veteran's service treatment records and discussed with him his history of service related injuries.  However, Dr. Molleston did not provide any rationale in support of his opinion that the Veteran's current lumbar spine disorder was related to his in-service injury; he merely cited to treatment for back problems in service without explaining how these were linked to his current low back pathology.  Moreover, Dr. Molleston did not account for the fact that X-ray studies of the spine during service were normal, that the Veteran's spine was evaluated as normal on subsequent examination in April 1982, November 1993, February 1995, and April 1995, that the Veteran repeatedly denied recurrent back pain during this time, and that several decades elapsed between the Veteran's service and the earliest credible evidence of current low back pain in 2001.  Thus, Dr. Molleston's opinion cannot be accorded any weight in the Board's determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions; its credence must also be discounted if it does not consider critical pieces of information from a claimant's medical history).  

In a June 2011 letter, a V. McKellar, MD, recited the Veteran's history of a low back injury in service and the symptoms and clinical findings reflected in the service treatment records, as discussed above.  He stated that the "original injuries could have caused an annular tear from lifting or an injury to the annulus which would not be seen on plain x-rays."  He further observed that these "weaknesses could have persisted until the future when [the Veteran] began having worsening radicular problems."  He acknowledged that he could not say "with certainty that the degenerative disc disease is related to [the in-service] injuries," but found that this "mechanism is sufficient" to warrant a finding that "it is more likely than not what happened."  He reiterated that annular tear or injury to the annular area "may have occurred at this time," and thus the Veteran had a "'weak link' in these regions which later caused him further problems."  

Although Dr. McKellar stated that it was "more likely than not" that the Veteran's low back disorder was related to his in-service injuries, his repeated use of the words "could" and use of the word "may" indicates the inherently speculative nature of the rationale supporting this opinion.  There is no evidence of an annular tear in any of the service treatment records or post-service treatment records, either by X-ray or CT scan.  Dr. McKellar provided no explanation as to why such was likely other than the fact that the "mechanism" of injury could have resulted in an annular tear, which somehow factored into the later development of low back pain decades after service with a diagnosis of degenerative disc disease.  Dr. McKellar cited to no specific findings or medical principle that would make such a progression more or less likely in the Veteran's case as opposed to any other case of similar back injury.  Of course, an annular tear leading to arthritis of the spine may be a possibility, but such a possibility does not provide probative value on Dr. McKellar's opinion absent an explanation that would place this etiology within the "range of probability" and thus afford a nonspeculative basis for such a relationship.  See 38 C.F.R. § 3.102 (providing, in pertinent part, that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  

Indeed, the October 2012 VA examiner observed that Dr. McKellar did not provide any objective evidence to support his opinion or cite to any medical treatises, or account for the fact that the Veteran did not have ongoing back pain after service.  Accordingly, given the essentially speculative nature of Dr. McKellar's opinion, notwithstanding his use of the phrase "more likely than not," its weight must be discounted.  See id; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative) (emphasis in original).  

In an April 2012 VA opinion, the examiner recited Dr. McKellar's June 2011 opinion and concluded that he agreed with Dr. McKellar that the Veteran's back pain was at least as likely as not related to injury sustained in service.  However, the VA examiner provided no rationale of his own for this opinion, but merely adopted wholesale the explanation provided by Dr. McKellar without any added commentary with regard to medical principles or the facts of this case.  As that explanation is deficient, the April 2012 VA opinion likewise suffers from the same deficiency and must be discounted for the reasons discussed above respecting Dr. McKellar's opinion. 

In a July 2013 opinion, a private physician, K. Siemionow, MD, recounted the Veteran's low back injury during service and subsequent treatment and clinical findings, as reflected in the service treatment records, and concluded that "this mechanism of injury is appropriate for disc injury whether it be a herniation or annular tear."  He further stated that in a subset of individuals, this type of injury "can be associated with chronic low back pain and radicular pain."  

Doctor Siemionow's opinion must also be discounted, as it is essentially speculative given the phrase "can be associated."  See Beausoleil, 8 Vet. App. at 463; Obert, 5 Vet. App. at 33.  He also did not provide an opinion as to whether the Veteran's current pathology of the lumbar spine may be associated with the in-service injury or with a possible herniation or annular tear at the time.  Indeed, while he stated that this "mechanism of injury" is appropriate for a disc herniation or annular tear, he did not indicate whether such was within the realm of likelihood in the Veteran's case or explain why it would be related to the Veteran's current low back disorder.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Finally, he did not account for the fact that X-rays of the spine during service were within normal limits, and that there is no credible evidence of ongoing or chronic back pain since service.  Rather, the credible evidence shows that the Veteran's current low back problems did not begin until around September 2001.  Accordingly, Dr. Siemionow's opinion carries very little weight in the Board's determination.  See Madden, 125 F.3d at 1481. 

In the January 2011 VA examination report, the examiner opined that the Veteran's current lumbar spine disorder was not related to his in-service back injury or any incident of service.  The examiner reviewed the October 1977 in-service injury and the treatment and clinical findings at the time, but observed that the Veteran did not have recurrent back pain in subsequent years, and that later examinations revealed a normal spine.  The examiner also observed that the mild scoliosis noted at discharge was due to leg length discrepancy, which was also found in an August 2008 VA examination, and thus not due to the in-service injury.  The examiner further stated that there was no scientific evidence in the medical literature that would support a relationship between the Veteran's in-service back injury and the multilevel degenerative disc disease shown in the 2007 CT scan.  The examiner noted that the disc disease was not traumatic in origin and was most likely related to genetics and the aging process given the August 2008 VA x-rays showing significant arthritis with spondylitic spurring and facet arthropathy.  

In the October 2012 VA opinion, the examiner found that the Veteran's lumbar spine disorder was not related to his in-service injury.  The examiner explained that the Veteran's current arthritis of the lumbar spine as not traumatic in origin, but rather represented degenerative changes associated with the aging process.  The examiner also noted the fact that X-rays during service were within normal limits, and that there was no evidence of ongoing or recurrent back pain in the years following this injury, as found by the Board for the reasons discussed above. 

Both the January 2011 and October 2012 VA opinions are highly probative to this inquiry. They are medically competent, factually and comprehensively informed, and fully responsive to the issue. They are supported by thorough explanations that are consistent with the credible evidence of record, and are based on a review of the pertinent medical history and the clinical findings made on examination.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  These opinions carry more weight than the private opinions and April 2012 VA opinion discussed above, as they are much more thorough, more specific to the facts of the Veteran's case, and more definitive in their core findings, as opposed to the inherently speculative nature of the other opinions.

In a March 2010 private treatment record, a chiropractor, J. Kimble, D.C., stated that X-rays taken at the time showed loss of disc space at L5/S1 with spurring, as well as a wedge between L-4/L-5 and a spur on the left inferior side of L-5, and that it was "obvious" this pathology represented an old injury.  However, he provided no explanation for this finding and did not indicate that the loss of disc space, the spurring, or the wedge were related to the Veteran's October 1977 low back injury, and did not account for the fact that X-rays at the time were normal.  Thus, this opinion does not support a relationship between the Veteran's current pathology of the lumbar spine and his in-service injury that occurred over three decades earlier, even if the Veteran's current arthritis may be partially or completely traumatic in origin.  

Moreover, Dr. Kimble's does not alter the probative value of the January 2011 and October 2012 VA opinions, as they were principally grounded in the fact that X-rays of the Veteran's spine during service and following the October 1977 injury were normal, that the Veteran did not have recurrent low back pain until decades after service, and that subsequent evaluations of the Veteran's spine in the 1980's and 1990's, as reflected in the reserve examination reports, were normal.  

In light of the above discussion, service connection is not warranted under sections 3.303(b) or 3.307 of the regulations, as the Veteran has not stated and there is no evidence otherwise showing that arthritis of the lumbar spine manifested in service or within one year of separation, and the credible evidence does not show a chronic low back disorder in service or a continuity of low back symptoms after service.  See Walker, 708 F.3d at 1338-1339.  Rather, there is no credible or competent evidence of the Veteran's current lumbar spine disorder until 2001.  

Service connection is also not warranted under 38 C.F.R. § 3.303(a), as the preponderance of the competent and credible evidence weighs against a medical relationship to service.  No pathology of the spine was detected by X-ray during service.  Although a civilian doctor reportedly told the Veteran while he was on leave that he may have a slipped disc, such was never found either at the time or in current diagnostic imaging studies.  The Veteran has never stated that the civilian doctor actually observed a slipped disc.  Moreover, the private physicians and VA physicians who have provided opinions on this case have not suggested that a herniated disc would go undetected by X-ray studies.  There is also no evidence suggesting that the Veteran's mild scoliosis, which has repeatedly been attributed to leg length discrepancy, is a factor in his current lumbar spine disability or related to the in-service injury.  

As discussed above, the private opinions supporting a nexus to service possess little probative value, as they are inherently speculative in nature and do not account for the evidence weighing against a relationship to service, as cited to and thoroughly discussed in the January 2011 and October 2012 VA opinions, such as the normal X-ray findings at the time and the lack of credible evidence of ongoing low back problems for decades after service.  Thus, the private opinions and the April 2012 VA opinion are outweighed by the January 2011 and October 2012 VA opinions.  See Madden, 125 F.3d at 1481; Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that the Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished); see also Hayes v. Brown, 5 Vet App 60 (1993) (holding that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim). 

In addition to the January 2011 and October 2012 VA opinions, and the probative evidence indicating that the Veteran's October 1977 low back injury resolved by the time of separation from service, the period of several decades that elapsed between service and the earliest credible evidence of the Veteran's current lumbar spine disorder further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

Although the Veteran is competent to report the history of his lumbar spine symptoms and the treatment he received for them, his opinion that his current low back pathology is related to the October 1977 in-service injury does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; see also Layno, 6 Vet. App. at 469.  It is outweighed by the findings of the September 2011 and October 2012 VA examiners.  See King, 700 F.3d at 345 (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Moreover, his opinion is largely based on assertions of ongoing low back problems ever since service, which are not credible. 

Accordingly, the nexus element is not satisfied, and therefore service connection is not warranted under 38 C.F.R. § 3.303(a).  See Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338-1339. 

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a lumbar spine disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 




B. Cervical Spine

The Veteran has been diagnosed with multilevel disc herniations of the cervical spine on the left side, associated with osteophytic lipping, according to a November 1998 private MRI report.  X-rays obtained as part of an August 2008 VA examination showed cervical spondylosis, with spondylitic spurring, and facet arthropathy with multilevel disc space narrowing.  At the January 2007 Board hearing, the Veteran testified that during active service he had to run up hills and do other physical training exercises with a steel helmet and helmet liner on his head, which "bothered [his] neck quite a bit."  He further testified that when he was a technician with the Air National Guard, he walked into an overhead door and was knocked down, resulting in further neck problems.  However, he clarified at the hearing that he was not in any active or inactive duty status when this injury occurred, but rather was working for the National Guard as a civilian.  He also testified that a subsequent post-service motor vehicle accident caused additional injury to his neck.  

The service treatment records do not reflect any notations of a neck injury or of diagnoses, treatment, or complaints of neck or cervical spine pain or other symptoms.  They show that in May 1977 the Veteran hit his head on a gun door and sustained a small scratch on his scalp.  However, there is no mention in this record of cervical spine pain or that his neck was affected by the impact.  Moreover, the Veteran does not allege that he injured his neck at this time.  His July 1973 separation examination report for his first period of active service shows that his spine was evaluated as normal.  The July 1979 separation examination report for his second period of active service shows that mild scoliosis of the spine was noted, in reference to his lumbar spine, but does not reflect abnormal findings regarding his cervical spine.  The Veteran wrote in a July 1979 statement that he hurt his back and left index finger, but did not relate problems with the cervical spine. 

The post-service records include an October 1991 application for workers' compensation in which the Veteran reported injuring his head and neck in May 1991 when he walked into an overhead door that was obscured by a curtain.  The application states that he was knocked down to the ground and taken to the hospital.  The Veteran also reported this injury in November 1993 and February 1995 periodic National Guard examinations, and related that he wore a neck brace for two weeks at the time.  

The post-service records also show that the Veteran injured his neck in a December 1995 MVA.  Specifically, a February 1999 private neurosurgery consultation report authored by Dr. Molleston reflects that the Veteran had "been having problems with severe neck pain [since] an automobile accident in December of 1995."  Doctor Molleston reviewed the Veteran's medical history, but made no mention of an earlier neck injury or earlier cervical spine problems.  In private treatment records dated in September 1999, September 2001, and August 2003, Dr. Molleston repeatedly reiterated his conclusion that the Veteran injured his cervical spine in the 1995 automobile accident. 

However, after the Veteran submitted the present service connection claim in February 2005, Dr. Molleston wrote in a June 2005 treatment record that based on a review of "several notes . . . [the Veteran] has from the days that he spent in the service," his cervical spine disorder was "created by injuries in the service" and then aggravated by the post-service MVA.  Doctor Molleston did not provide any explanation for this conclusion or further discussion, and did not specify what "notes" he reviewed or what the in-service injuries were that caused the cervical spine disorder.  

In a January 2009 treatment record, Dr. Molleston stated that he reviewed his records and discussed with the Veteran the history of his "service related injuries," and asserted that he continued to be of the opinion with "medical probability" that the Veteran's cervical spine disorder was created by injuries sustained in service.  Again, Dr. Molleston offered no explanation for this opinion and did not specify which records he reviewed or how the Veteran injured his cervical spine in service.  

As Dr. Molleston's opinions are not supported by any reasoning and are not consistent the service treatment records, which are negative for any cervical spine injuries, they are not entitled to any weight in the Board's determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); see also Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  

In the June 2011 letter, Dr. McKellar wrote that the Veteran's 1991 head injury contributed to his neck pain, which was aggravated by the MVA in 1995.  Thus, Dr. McKellar concluded that the Veteran's neck pain was "as likely as not related to his injuries in service," and then aggravated by the MVA.  The 1991 injury, however, occurred when the Veteran was working as a civilian and thus was not a service-related injury.  Indeed, Dr. McKellar did not cite to any in-service injuries, symptoms, or pathology related to the cervical spine.  Thus, Dr. McKellar's opinion does not support a relationship to service, but rather weighs against such a relationship given his finding that the Veteran's cervical spine disorder was related to the post-service 1991 head injury and the 1995 MVA.  His conclusion that the Veteran's cervical spine disorder is related to active service is based on an inaccurate factual premise, namely that the 1991 injury occurred in service, and thus is not entitled to any weight.  See Reonal, 5 Vet. App. at 458. 

An April 2012 VA opinion states that the examiner reviewed Dr. McKellar's records, including his June 2011 letter, and stated that based on the "new evidence and records available," he agreed with Dr. McKellar's opinion that the Veteran's neck pain was "at least as likely as not related to injuries in the service" and "later aggravated by the motor vehicle accident."  As this opinion is not supported by any explanation, it is not entitled to any weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinion was based exclusively on Dr. McKellar's June 2011 letter, which itself was predicated on the faulty premise that the 1991 injury occurred during service, as discussed in the preceding paragraph.  Thus, by extension, the April 2012 VA opinion is likewise based on an inaccurate factual premise, and must be discounted on this basis as well.  See Reonal, 5 Vet. App. 458; see also Hayes v. Brown, 5 Vet App 60 (1993) (holding that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim). 

In a July 2013 opinion, a private physician, K. Siemionow, MD, stated that "it was at least as likely as not (a 50% chance or greater)" that the Veteran's cervical spine injury could have been initially caused by the 1977 head injury during active service and further exacerbated by the 1991 head injury and 1995 MVA.  Dr. Siemionow further stated that the "described mechanism of action for the mentioned injuries is certainly significant enough to produce cervical spine injury and subsequent pain."  

The probative value of Dr. Siemionow's opinion must also be discounted, as the May 1977 service treatment record simply states that the Veteran hit his head on a gun door and sustained a small scratch on his scalp.  The Veteran has never alleged that he hurt his neck in this injury, and there is no indication that this injury was severe.  Indeed, the previous nexus opinions and other evidence submitted by the Veteran make no mention of the 1977 head injury.  Thus, Dr. Siemionow's opinion is based on an inaccurate factual premise, namely that the Veteran injured his neck in 1977, and thus is not entitled to any weight.  See Reonal, 5 Vet. App. 458.  

Moreover, although Dr. Siemionow's opinion is couched in terms of probability, the fact that only a scratch to the Veteran's scalp was observed after the May 1977 head injury, with no mention by report or observation of injury to the cervical spine at the time or in subsequent years, reveals the purely speculative nature of Dr. Siemionow's reasoning with regard to this injury.  Thus, the probative weight of Dr. Siemionow's opinion must be discounted on this basis as well.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was speculative and thus not sufficient by itself to support the claim (emphasis in original)); see also 38 C.F.R. § 3.102 (providing, in pertinent part, that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility").    

In the January 2011 VA examination report, the examiner opined that the Veteran's cervical spine disorder was "not the direct and proximate" result of any incident or occurrence during active service or any incident or occurrence within one year of separation from service.  The examiner explained that there were no treatment records during active service documenting any treatment for a neck injury.  The examiner further observed that the Veteran's disc disease of the cervical spine was not traumatic in nature and was most likely related to genetics and the aging process.  The examiner reviewed Dr. Molleston's June 2005 opinion, but indicated that it did not alter the VA examiner's own opinion, as Dr. Molleston did not describe the injuries sustained by the Veteran during active service that lead to his neck disorder.  In other words, the examiner found that Dr. Molleston's bare opinion did not support a relationship to service based on the available evidence, which is negative for any in-service neck injuries.  

In the October 2012 VA opinion, the examiner stated that the Veteran's cervical spine disorder was not related to any incident of active service.  He reviewed the May 1991 neck injury and the 1995 MVA, and stated that these injuries occurred after service and thus did not support a relationship to service.  He also reviewed Dr. Molleston's opinion and noted that this opinion and the opinion by Dr. McKellar did not specify any in-service neck injuries, and that the evidence of record did not support a relationship to service given the fact that the only credible neck injuries occurred after service.  In other words, the examiner indicated that the evidence of record did not support the opinions of Dr. Molleston and Dr. McKellar, as it was negative for any neck injuries during service.  The examiner also found that the Veteran's wide-spread degenerative changes of the cervical spine were unlikely secondary to trauma and more likely associated with the aging process. 

The January 2011 and October 2012 VA opinions are highly probative in the Board's determination, as they are supported by thorough explanations that are consistent with the credible evidence of record, and are based on a review of the pertinent medical history and the clinical findings made on examination.  
See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

Service connection is not warranted under 38 C.F.R. § 3.303(b), as the Veteran has not stated and there is no evidence otherwise showing that arthritis of the cervical spine manifested in service, or that the Veteran had a chronic cervical spine disorder during service or a continuity of cervical spine problems after service.  See Walker, 708 F.3d at 1338-1339.  Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that arthritis of the cervical spine manifested within one year of service separation.  See 38 C.F.R. § 3.307. 

Service connection is also not warranted under 38 C.F.R. § 3.303(a), as the preponderance of the competent and credible evidence weighs against a medical relationship to service.  The credible evidence does not show that the Veteran injured his cervical spine in service, as the service treatment records and post-service treatment records do not mention a cervical spine injury, but on the contrary show that the Veteran's cervical spine was normal during active service, and that the Veteran did not report cervical spine problems until following the May 1991 head and neck injury and the December 1995 MVA, both of which occurred after service.  The Veteran's current cervical spine disorder has repeatedly been attributed to these injuries.  

In light of all the evidence of record, the silence in the service treatment records regarding a cervical spine injury or symptoms weighs against the credibility of the Veteran's allegation that a cervical spine injury occurred in active service or that cervical spine symptoms or pathology manifested at the time.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the service treatment records are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred"); see also Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

First, the service treatment records appear complete in every respect and the National Personnel Records Center (NPRC) has not indicated there are missing records.  

Second, the January 2011 and October 2012 VA opinions reflect the findings of two VA physicians that a cervical spine injury or cervical spine pain would ordinarily have been recorded in the service treatment records, as indicated by their observation that such was not documented during service.  

Finally, the fact that the Veteran reported other medical issues during service, including musculoskeletal problems related to his low back, knee, and finger, but not issues related to his cervical spine, leads to the conclusion that the Veteran did not sustain any injuries to the cervical spine in service or experience cervical spine symptoms at the time.  See id.  Thus, the Veteran's allegation that he injured his cervical spine in service is not credible, and therefore not entitled to any weight.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The Board has also considered the Veteran's statement at the January 2007 hearing asserting that running with a heavy helmet during active service caused neck pain which lead to further cervical spine problems.  However, the Veteran is not competent to relate his current cervical spine disorder to running in service with a heavy helmet decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Moreover, no medical professional has suggested that the Veteran's current cervical spine disorder may be associated with running with a heavy helmet, and the credible evidence does not show that the Veteran had any neck pain or neck problems during active service, as discussed above.  Thus, this testimony does not support the Veteran's claim.  See Layno, 6 Vet. App. at 469.

In summary, the probative evidence shows that the Veteran's current pathology of the cervical spine are related to the aging process and to the post-service May 1991 and December 1995 injuries, to the extent there is any traumatic overlay, as found in the private opinions.  For the reasons discussed above, the private opinions and April 2012 VA opinion supporting a relationship to service are not entitled to any weight, as they are generally devoid of any explanation or non-speculative basis in the credible evidence of record, or based on an inaccurate finding of an in-service neck injury.  They are consequently outweighed by the much more probative January 2011 and October 2012 VA opinions finding against a relationship to service.  See Madden, 125 F.3d at 1481; Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that the Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished).  Therefore, the second and third Shedden elements are not satisfied, as there is no competent or credible evidence of an in-service disease, injury, or event relevant to the incurrence of a cervical spine disorder, or a medical nexus to service.  Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338-1339. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for a cervical spine disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


